            Case 7:18-cv-11760-KMK Document 17 Filed 04/24/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
________________________________________

JEANNIE PATORA individually on behalf of ::
herself and all others similarly situated, :: Case No.: 7:18-cv-11760-KMK
                                           ::
      Plaintiff,                           ::
v.                                         ::
                                           :: NOTICE OF COMMENT RECEIVED
TARTE, INC.,                               :: PURSUANT TO 28 U.S.C. § 1715
                                           ::
      Defendant.                           ::
                                           ::


       TO THE COURT AND ALL COUNSEL OF RECORD: Plaintiff Jeannie Patora,

individually on behalf of herself and all others similarly situated, and Defendant Tarte, Inc.,

(collectively, “the Parties”) wish to notify the Court regarding a comment that the Parties

received from the Office of the Texas Attorney General in response to the notice of class action

settlement required by the Class Action Fairness Act (“CAFA”).

       1.       On January 24, 2019, Plaintiff filed a motion for preliminary approval of a class

action settlement of the above-captioned matter.

       2.       On February 1, 2019, pursuant to CAFA, 28 U.S.C. § 1715, the Parties served

notice of the proposed classwide settlement on the Attorneys General of the fifty states, the

United States, and the U.S. Territories.

       3.       On March 18, 2019, the parties received an email from Paul Osadebe, Assistant

Attorney General in the Texas Office the Attorney General, inquiring whether it was the Parties’

intention, in the release provision of the class action settlement agreement (§ 2.25), to prevent

class members from making claims in the event of an administrative proceeding on behalf of the

general public. If not, Mr. Osadebe suggested that the following clarifying language be added to




            NOTICE OF COMMENT RECEIVED PURSUANT TO 28 U.S.C. § 1715
            Case 7:18-cv-11760-KMK Document 17 Filed 04/24/19 Page 2 of 3



the provision: “provided, however, nothing in this section shall be construed to prohibit Class

Members from participating in or receiving benefits from any government or regulatory-initiated

enforcement action.”

       4.       The Parties have met and conferred, and have no objection to including the

proposed clarifying language in Section 2.25.

       5.       Accordingly, the Parties propose that, if the Court grants preliminary approval of

the settlement agreement, the class notice be modified to reflect the addition of this clarifying

language to the release, and the settlement agreement be amended to reflect this change to

section 2.25, prior to its being posted on the settlement website.

       6.       The Parties believe that it is most efficient to make these changes after the

preliminary approval hearing, so that they can be made in concert with any other changes the

Court may have to the notices and/or settlement. The Parties believe this modification does not

have a material impact on the Motion for Preliminary Approval or supporting papers.




Dated: April 24, 2019
                                               ARNOLD & PORTER KAYE SCHOLER LLP

                                               By: /s/ George F. Langendorf
                                                   George F. Langendorf, Esq.
                                                   Three Embarcadero Center
                                                   10th Floor
                                                   San Francisco, CA 94111
                                                   Phone: (415) 471-3191
                                                   Fax: (415) 471-3400
                                                   George.langendorf@arnoldporter.com

                                                    Attorneys for Defendant Tarte, Inc.




            NOTICE OF COMMENT RECEIVED PURSUANT TO 28 U.S.C. § 1715
                                    2
Case 7:18-cv-11760-KMK Document 17 Filed 04/24/19 Page 3 of 3



                           THE SULTZER LAW GROUP P.C.

                           By: /s/ Jason P. Sultzer
                               Jason P. Sultzer, Esq.
                                85 Civic Center Plaza
                                Suite 200
                                Poughkeepsie, NY 12601
                                Phone: (845) 483-7100
                                Fax: (888) 749-7747
                                sultzerj@thesultzerlawgroup.com

                               Attorneys for Plaintiff Jeannie Patora




NOTICE OF COMMENT RECEIVED PURSUANT TO 28 U.S.C. § 1715
                        3
